DETAILED ACTION
Status of Claims
	The Response filed 06/03/2021 has been acknowledged. Claims 1, 8, 15 have been amended. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites management of a distributed ledger technology customer loyalty program including establishing a network of customer and entity nodes, providing the platform for the access to the nodes, creating the ledger to track transactions, and providing coins/credits based on the transactions. 
The limitation of establishing a network of customer and entity nodes, providing the platform for the access to the nodes, creating the ledger to track transactions, and providing coins/credits based on the transactions, as drafted, is a process that, under its broadest reasonable interpretation, covers a certain method of organizing human 
This judicial exception is not integrated into a practical application. In particular, the claim recite using a processor and generic computer components to perform the steps of establishing a network of nodes, providing platform accessibility, creating a ledger, and providing coins/credits. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The dependent claims are further directed towards the judicial exception without significantly more. The dependent claims provide limitations which further define the elements such as the type of ledger technology, the nodes, the transaction type, and how the transaction is calculated based on user information. These are still directed towards the judicial exception as these further define the abstract elements such as further defining the information and relationship between the information. They are not significantly more as they do not further integrate the judicial exception into a practical application and the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-11, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauld (US 20180247320 A1)(hereafter Gauld), in view of Narasimhan et al. (US 20170300978 A1) (hereafter Narasimhan).
As per claim 1:
A computer-implementable method for management of management of a distributed ledger technology customer loyalty program comprising: 
establishing a distributed ledger technology network of customer and entity nodes, wherein the entity nodes support products and/or services purchased by customers; (See Gauld ¶0014, “Blockchain stands as a trustless proof mechanism of all 
providing a distributed ledger technology platform accessible by the nodes, wherein customer transactions between nodes go through the distributed ledger technology platform and (See Gauld ¶0013, “Every client connected to the blockchain 
are managed by loyalty coin miner implement algorithms that include authenticating and validation customer transactions, (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses a miner which authenticate and validates transactions.)
creating a distributed ledger technology ledger which tracks the transactions; and (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting system for transacting them on a global basis that can be used for any form of asset registry, inventory and exchange including every area of finance, economics and money, hard assets and intangible assets (votes, ideas, reputation, intention, health 
providing coins/credits to the customers based on their transactions. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although Gauld discloses the above-enclosed invention, Gauld fails to explicitly disclose considering customer purchases over a given period.
However Narasimhan as shown, which talks about ledger authentication, teaches the concept of utilizing transaction data over a period of time. 
wherein the algorithms consider purchases of customers over a given period; (See Narasimhan ¶0028, “For example, one or more system provider devices 402 and/or a public ledger devices 404 coupled together through a network 406 may operate to agree on a single history of transactions (e.g., crypto currency transactions, authentication transactions, etc.) in a public ledger 408 that may be stored on respective transaction databases 402a and 404a that are accessible by those system provider device(s) 402 and/or a public ledger device(s) 404 (e.g., each device may store its own 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Narasimhan with the invention of Gauld. As shown, Gauld discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Narasimhan further teaches this verification to include checking a history of transactions as this is known in the field of crypto currency transactions and transaction authentication (See Narasimhan ¶0028). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized teachings of Narasimhan with the invention of Gauld as Narasimhan teaches that it is old and well known in the art of crypto currency to perform authentication to include checking historical transactions. 
As per claim 2:
The method of claim 1, wherein the distributed ledger technology is a blockchain. (See Gauld ¶0011, “Blockchain as a technology is a form of database or encrypted transaction log. The blockchain runs on a dispersed, autonomous community of machines/clients that constantly compare their data thereby providing a secure network as all of the machines reach consensus about the data in the blockchain. Blockchain is often referred to therefore as a distributed ledger--a public ledger of all transactions that 
As per claim 3:
The method of claim 1, wherein the entity nodes include one or more of the following: business node, strategic aligned business (SAB) node, partners node, third party node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses the entity node to include a business node.)
As per claim 4:
The method of claim 1, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include 
As per claim 8:
A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improved management of management of a distributed ledger technology customer loyalty program executable by the processor and configured for: 
(See Gauld ¶0041, “The computing device 200 may include a computing environment 202, which may include a processor 206 and a memory unit 208. The memory unit 208 may include a software module 210, reward data 212, and API data 214. The reward data may include a copy of the ledger, rules for awarding loyalty rewards, etc. The API data 214 may include the API software and formatting rules used to interact with other computing devices. While executing on the processor 206, the software module 210, reward data 112, and the API 214 may perform processes for maintaining, updating, and validating a consumer ledger as well as spending and rewarding loyalty currency, including, for example, one or more stages included in method 300 described below with respect to FIG. 3.” Gauld discloses a computer system including processor, interface, and memory.)
establishing a distributed ledger technology network of customer and entity nodes, wherein the entity nodes support products and/or services purchased by customers; (See Gauld ¶0014, “Blockchain stands as a trustless proof mechanism of all of the transactions on the network. Users can trust the system of the ledger stored on many decentralized nodes that are maintained by miner accountants as opposed to having to establish and maintain trust with a transaction counterparty (3rd party) person or institute--for example a bank.” Gauld discloses a distributed ledger amongst a plurality of nodes. See also Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses some nodes to be of retailers/service providers. See also Gauld ¶0030, “From a consumer's perspective, the elements in the Blockchain based loyalty scheme are an address, a private key, and wallet software. The address identifies the consumer and denotes where others can send loyalty currency to the consumer or make requests for information. The private key is associated with the address and is the means by which the consumer alone accesses their loyalty points for transacting and allowing other access to their personal information. The wallet software is the software the consumer run on their personal computing device to manage their loyalty account and currency. Wallet software can also be a full node and keep a copy of the blockchain as part of the decentralized scheme by which loyalty transactions are verified.” Gauld discloses customer nodes.)
providing a distributed ledger technology platform accessible by the nodes, wherein customer transactions between nodes go through the distributed ledger technology platform and (See Gauld ¶0013, “Every client connected to the blockchain system is a full node. The client has a full copy of the blockchain which is downloaded automatically when they join the blockchain system. As a member of the blockchain system, the client performs an important task of validating and relaying transactions.” Gauld discloses providing access to the nodes.)
are managed by loyalty coin miner implement algorithms that include authenticating and validation customer transactions, (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses a miner which authenticate and validates transactions.)
creating a distributed ledger technology ledger which tracks the transactions; and (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting 
providing coins/credits to the customers based on their transactions. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although Gauld discloses the above-enclosed invention, Gauld fails to explicitly disclose considering customer purchases over a given period.
However Narasimhan as shown, which talks about ledger authentication, teaches the concept of utilizing transaction data over a period of time. 
wherein the algorithms consider purchases of customers over a given period; (See Narasimhan ¶0028, “For example, one or more system provider devices 402 and/or a public ledger devices 404 coupled together through a network 406 may operate to agree on a single history of transactions (e.g., crypto currency transactions, 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Narasimhan with the invention of Gauld. As shown, Gauld discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Narasimhan further teaches this verification to include checking a history of transactions as this is known in the field of crypto currency transactions and transaction authentication (See Narasimhan ¶0028). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized teachings of Narasimhan with the invention of Gauld as Narasimhan teaches that it is old and well known in the art of crypto currency to perform authentication to include checking historical transactions. 
As per claim 9:
The system of claim 8, wherein the wherein the distributed ledger technology is a blockchain. (See Gauld ¶0011, “Blockchain as a technology is a form of database or encrypted transaction log. The blockchain runs on a dispersed, autonomous community 
As per claim 10:
The system of claim 8, wherein the entity nodes include one or more of the following: business node, strategic aligned business (SAB) node, partners node, third party 3 node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a greater weight in verifying transactions than unknown user nodes.” Gauld discloses the entity node to include a business node.)
As per claim 11:
The system of claim 8, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service 
As per claim 15:
A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: (See Gauld ¶0041, “The computing device 200 may include a computing environment 202, which may include a processor 206 and a memory unit 208. The memory unit 208 may include a software module 210, reward data 212, and API data 214. The reward data may include a copy of the ledger, rules for awarding loyalty rewards, etc. The API data 214 may include the API software and formatting rules used to interact with other computing devices. While executing on the processor 206, the software module 210, reward data 112, and the API 214 may perform processes for maintaining, updating, and validating a consumer ledger as well as spending and rewarding loyalty currency, including, for example, one or more stages included in method 300 described below with respect to FIG. 3.” Gauld discloses a computer system including processor, interface, and memory.)
establishing a distributed ledger technology network of customer and entity nodes, wherein the entity nodes support products and/or services purchased by customers; (See Gauld ¶0014, “Blockchain stands as a trustless proof mechanism of all of the transactions on the network. Users can trust the system of the ledger stored on 
providing a distributed ledger technology platform accessible by the nodes, wherein customer transactions between nodes go through the distributed ledger platform; (See Gauld ¶0013, “Every client connected to the blockchain system is a full node. The client has a full copy of the blockchain which is downloaded automatically 
are managed by loyalty coin miner implement algorithms that include authenticating and validation customer transactions, (See Gauld ¶0024, “Mining is the process by which proof of work is generated and the basis of validity says that the Blockchain with the greatest amount of proof of work amongst nodes is the most valid. This approach to validity however absorbs an excessive amount of energy as each node in the Blockchain is constantly mining (undertaking Blockchain administration) which takes time and computing resource, most of which is a wasteful overhead in the process of achieving consensus on validity of Blockchain transaction prior to committing to the Blockchain ledger.” Gauld discloses a miner which authenticate and validates transactions.)
creating a distributed ledger technology ledger which tracks the transactions; and (See Gauld ¶0015, “Any currency, financial contract or hard or soft asset may be transacted with a system like blockchain. As disclosed herein. Blockchain may be used not just for transactions, but also as a registry and inventory system for the recording, tracking, monitoring and transactions of all assets. In other words, Blockchain could be considered as like a giant spreadsheet for registering all assets and an accounting system for transacting them on a global basis that can be used for any form of asset registry, inventory and exchange including every area of finance, economics and money, hard assets and intangible assets (votes, ideas, reputation, intention, health data etc.). Any asset can be registered in the blockchain and thus its ownership can be 
providing coins/credits to the customers based on their transactions. (See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of providing credits to consumers based on transactions.)
Although Gauld discloses the above-enclosed invention, Gauld fails to explicitly disclose considering customer purchases over a given period.
However Narasimhan as shown, which talks about ledger authentication, teaches the concept of utilizing transaction data over a period of time. 
wherein the algorithms consider purchases of customers over a given period; (See Narasimhan ¶0028, “For example, one or more system provider devices 402 and/or a public ledger devices 404 coupled together through a network 406 may operate to agree on a single history of transactions (e.g., crypto currency transactions, authentication transactions, etc.) in a public ledger 408 that may be stored on respective transaction databases 402a and 404a that are accessible by those system provider device(s) 402 and/or a public ledger device(s) 404 (e.g., each device may store its own copy of the public ledger). As discussed below, a user device 410 connected to the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Narasimhan with the invention of Gauld. As shown, Gauld discloses the concept of utilizing a blockchain ledger for a consumer loyalty program including the concept of a mining process which verifies the authenticity of transactions by reaching a consensus amongst various distributed ledgers. Narasimhan further teaches this verification to include checking a history of transactions as this is known in the field of crypto currency transactions and transaction authentication (See Narasimhan ¶0028). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized teachings of Narasimhan with the invention of Gauld as Narasimhan teaches that it is old and well known in the art of crypto currency to perform authentication to include checking historical transactions. 
As per claim 16:
The non-transitory, computer-readable storage medium of claim 15, wherein the entity nodes include one or more of the following: business node, strategic aligned 3 business (SAB) node, partners node, third party node, and distributor node. (See Gauld ¶0025, “As disclosed herein, a less computing intensive approach to consensus may be achieved by finding an alternative to proof of work and changing the nature of the problem. One such alternative may be the use of verified nodes. For example, known user nodes, such as nodes operated by retailers or service providers, may be given a 
As per claim 17:
The non-transitory, computer-readable storage medium of claim 15, wherein the transactions include one or more of the following data: monetary value of a transaction, products and/or services that were purchased during the transaction, purchase date of the products and/or services, a number of loyalty coins/credits credited for the transaction, and an address of a customer of the transaction. See Gauld ¶0047, “As disclosed herein, adding a transaction to the ledger may include adding multiple transactions to the ledger. For example, a user may purchase goods or services from multiple retailers or service provides in a single transaction. As a result, when adding the transaction to the ledger, multiple entries may be made to credit or debit various account balances simultaneously. In addition to spending loyalty rewards, a transaction may also include rewarding or crediting a user account” Gauld discloses the concept of the transactions to include purchase by a consumer from a provider.)

Claims 5-7, 12-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauld (US 20180247320 A1)(hereafter Gauld), in view of Narasimhan et al. (US 20170300978 A1) (hereafter Narasimhan), in view of Fordyce et al. (US 20080082418 A1) (hereafter Fordyce).
As per claim 5:

However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a loyalty factor for rewards determination.
The method of claim 1, wherein the providing coins/credits accounts for a loyalty factor. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce with the combination of Gauld and Narasimhan. As shown, the combination discloses the concept of providing reward credits to a consumer for a transaction. Fordyce further teaches it is old and well known to implement conditional reward programs, wherein the conditional reward programs are adapted to fit the life style of the consumer (See Fordyce ¶0003). Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce to utilize a loyalty factor in determining rewards to optimize for the consumer and further incentivizes the consumer to continue spending.
As per claim 6:
The method of claim 5, wherein the loyalty factor takes into account previous 2 purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or 
As per claim 7:
The method of claim 5, wherein the loyalty factor takes into account purchasing trends of a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that 
As per claim 12:
Although the combination of Gauld and Narasimhan discloses the above-enclosed invention, including the concept of determining credit value for a transaction, the combination fails to explicitly disclose the concept of utilizing a loyalty factor.
However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a loyalty factor for rewards determination.
The system of claim 8, wherein the providing coins/credits accounts for a loyalty factor. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set of conditional rewards associated with the consumer 102 such that one of the conditional rewards gives 10% credit back to the consumer 102 on the consumer's 102 credit card statement when the consumer 102 uses the consumer's 102 credit account to purchase the fine art. Thereafter, the consumer 102 may change their purchasing behavior to avoid cash purchases of fine art in favor of purchases made with the consumer's 102 credit account or the consumer's 102 debit account.” Fordyce teaches the concept of providing reward credit based on loyalty factors.)

As per claim 13:
The system of claim 12, wherein the loyalty factor takes into account previous purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a 
As per claim 14:
The system of claim 12, wherein the loyalty factor takes into account purchasing trends of a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set 
As per claim 18:
Although the combination of Gauld and Narasimhan discloses the above-enclosed invention, including the concept of determining credit value for a transaction, the combination fails to explicitly disclose the concept of utilizing a loyalty factor.
However Fordyce as shown, which talks about conditional rewards for consumers, teaches the concept of utilizing a loyalty factor for rewards determination.
The non-transitory, computer-readable storage medium of claim 15 wherein the providing coins/credits accounts for a loyalty factor. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Fordyce with the combination of Gauld and Narasimhan. As shown, the combination discloses the concept of providing reward credits to a consumer for a transaction. Fordyce further teaches it is old and well known 
As per claim 19:
The non-transitory, computer-readable storage medium of claim 18, wherein the loyalty factor takes into account previous purchases by a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of which have been issued by the issuer 104. The issuer 104 may detect the purchasing trend of the consumer 102 on the credit account or the debit account and select the set 
As per claim 20:
The non-transitory, computer-readable storage medium of claim 18, wherein 2 the loyalty factor takes into account purchasing trends of a customer. (See Fordyce ¶0050, “Alternatively, or in combination, the issuer 104 may have selected the set of conditional rewards based on a transaction history of at least one of the accounts of the consumer 102 within the transaction processing system. For example, the issuer 104 may analyze a frequency of past transactions upon at least one of the accounts of the consumer 102 for past purchases of inventory that were made by the consumer 102 within a time period. Based on the analysis of the frequency, the issuer 104 may derive (e.g, calculate, deduce, select or create) the set of conditional rewards each representing a value to be credited to the consumer 102 upon a satisfaction of a condition for a particular future transaction for the inventory that had been conducted by the consumer 102 upon the account, where the account has the set of conditional rewards associated to it. To illustrate, the consumer 102 may be an avid purchaser of fine art. Typically, the consumer 102 purchases a piece of fine art each month using cash or the consumer's 102 credit account or the consumer's 102 debit account each of 

Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. In response to the Applicant’s arguments as directed towards the 35 U.S.C. 101 rejection, the Examiner respectfully disagrees. While the claims have been amended, the claimed invention is still directed towards a judicial exception without significantly more. As discussed above, while the claimed invention includes the utilization of a miner algorithm, this is still directed towards a judicial exception as this is directed towards a mental process/performing mathematical functions. It is further not significantly more as this is merely the utilization of computer systems to perform repetitive functions/calculations. As such, while the claims have been amended, the Examiner asserts the claimed invention is directed towards a judicial exception without significantly more and the rejection has been maintained.  
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598.  The examiner can normally be reached on Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINCENT M CAO/           Primary Examiner, Art Unit 3622